WALSH, J.
Heard on petitioner’s motion for a new trial after verdict for petitioner in the sum of $129,437.50.
This was a petition filed by the Smith Real Estate Company for the assessment of its damages by a jury for land and buildings condemned by the State for the new Providence County Court House. The land contained 5,747 square feet, had two brick buildings, thereon, was bounded easterly on South Main street, southerly on Wythe street, westerly on South Water street, and northerly on lands formerly of Nicola Caldarone and the Providence Public Market, in the City of Providence.
The question submitted to the jury was the value of these premises as of May 14, 1929, the date of the taking. In determining the value, evidence on the part of the petitioner comprised that of John R. Cottam, who placed a value upon the land and buildings as a unit of $182,825.00, of Francis M. Smith, whose estimate was $175,-000.00, and Robert L. Walker, whose estimate was $178,542.50. The respondent introduced James H. Hurley, whose estimate was $133,330.00, and Ralph B. Taylor, whose estimate was $125,000.00, J. Benjamin Nevin, whose estimate was $123,280.00, Arthur W. Drew, whose estimate was $125,000.00, and John B. Carpenter, whose estimate was $130,-000.00. The jury placed a value upon the land and buildings as of May 14, 1929, of $125,000.00, which with interest from July 1, 1929, to the date of the verdict amounting to $5,937.50 gave a total figure of their verdict as $129,437.50 after deducting therefrom the verdict of $1,500.00 rendered in favor of Walter Simpson, the holder of the lease upon the premises.
»The testimony as to the value of this property was conflicting. The jury was not influenced by passion or prejudice and did not disregard the evidence in the case. The jury was aided by a comprehensive view of the premises before the testimony was introduced. They were charged with the duty of giving actual compensation for the property taken to the owner. They adopted a figure which was testified to by two of the experts put on the stand by the Commission. There was ample evidence to sustain, the amount of their verdict, and the Court cannot say that the amount so awarded is inadequate.
Motion for a new trial denied.